Citation Nr: 1522569	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of left knee impact fracture, dislocation, and meniscal tear.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had periods of active military service from August 2005 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for residuals of left knee impact fracture, dislocation, and meniscal tear has been established as noncompensably disabling from October 2, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula.  Pursuant to Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.

On the Veteran's Notice of Disagreement received in August 2012, he stated that his knee condition was a lot worse and that he needed surgery.  On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in September 2013, he stated that he has knee pain when his knee gets cold and when he walks more than a half of a block.  The Veteran stated that he fell again at work, went to get an MRI, was told that he needed arthroscopic surgery, and was told that a broken bone piece from the bottom of the knee was found.  The Veteran also submitted a physician's note requesting that Veteran be excused for missing work from August 13, 2013 through August 23, 2013.

In light of the above and given that the Veteran's service-connected left knee disability has not been examined in more than three years, the Board finds further development to be in order.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (noting that the fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.)

Additionally, an outstanding treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the virtual claims file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




